Illinois Official Reports                           Digitally signed by
                                                                                Reporter of Decisions
                                                                                Reason: I attest to the
                                                                                accuracy and integrity of
                                      Appellate Court                           this document
                                                                                Date: 2016.08.26
                                                                                12:32:13 -05'00'




              Hites v. Waubonsee Community College, 2016 IL App (2d) 150836



Appellate Court        DANIEL  HITES, Plaintiff-Appellant, v.               WAUBONSEE
Caption                COMMUNITY COLLEGE, Defendant-Appellee.



District & No.         Second District
                       Docket No. 2-15-0836



Filed                  June 6, 2016
Modified upon
denial of rehearing    July 13, 2016


Decision Under         Appeal from the Circuit Court of Kane County, No. 14-CH-398; the
Review                 Hon. David R. Akemann, Judge, presiding.



Judgment               Affirmed in part and reversed in part; cause remanded.



Counsel on             Reid P. Huefner, of Kirkland & Ellis LLP, of Chicago, for appellant.
Appeal
                       Paulette A. Petretti and Anthony G. Scariano, both of Scariano, Himes
                       & Petrarca, Chtrd., of Chicago, for appellee.



Panel                  JUSTICE SPENCE delivered the judgment of the court, with opinion.
                       Justices Hutchinson and Zenoff concurred in the judgment and
                       opinion.
                                               OPINION

¶1       Plaintiff, Daniel Hites, requested data from defendant, Waubonsee Community College
     (WCC), pursuant to the Illinois Freedom of Information Act (FOIA) (5 ILCS 140/1 et seq.
     (West 2014)). The data he sought were “raw inputs” for fields on WCC’s student registration
     forms, as well as zip codes of students in specified classes and the total numbers of students in
     specified classes. WCC responded that it did not have documents responsive to his requests.
¶2       Plaintiff sought recourse in the circuit court, and WCC moved to dismiss his complaint
     under section 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-619 (West 2014)).
     After an evidentiary hearing, the circuit court dismissed plaintiff’s complaint because his
     requests were not for public records under FOIA.
¶3       On appeal, plaintiff argues that his requests were for public records under FOIA. For the
     reasons contained herein, we affirm in part and reverse in part, because 7 of plaintiff’s 13
     requests were for public records under FOIA.

¶4                                          I. BACKGROUND
¶5                            A. Plaintiff’s Complaint and FOIA Requests
¶6       Plaintiff filed his complaint against WCC on March 18, 2014. He sought (1) an order for
     WCC to produce the nonexempt public records he requested, (2) a declaration that WCC
     willfully and intentionally failed to comply with FOIA and a civil penalty for each violation,
     and (3) an award of attorney fees and costs.
¶7       Plaintiff made his first FOIA requests on January 6, 2011. WCC provided documents
     responsive to some but not all of plaintiff’s requests. Plaintiff made additional FOIA requests
     on February 14, 2013. This second set of requests formed the basis for the current litigation.
     Plaintiff requested:
                  (1) The zip codes of all people taking the National Safety Council’s Defensive
             Driving Course (DDS-4) in 2011.
                  (2) The zip codes of all people taking GED classes in the fall of 2011 at the Aurora
             campus.
                  (3) The zip codes of all people taking English as a second language (ESL) classes in
             the fall of 2011 at the Aurora campus.
                  (4) The total number of registered students without social security numbers in the
             fall of 2011 at the Aurora campus.
                  (5) The raw input for the “city” field on the student registration forms for all
             students registered in the fall of 2011 at the Aurora campus.
                  (6) The raw input for the “county code” field on the student registration forms for
             all students registered in the fall of 2011 at the Aurora campus.
                  (7) The raw input for the “U.S. Citizen” field on the student registration form for all
             students registered at the Aurora campus in the fall of 2011.
                  (8) The raw input for the “Are you in the United States on a visa—nonresident
             Alien” field on the student registration forms for all students registered in the fall of
             2011 at the Aurora campus.



                                                  -2-
                    (9) The total number of registered students by year from 1995 to 2008 at the Aurora
                campus.
                    (10) The total number of registered students by year from 1995 to 2008 taking ESL
                classes at the Aurora campus.
                    (11) The total number of registered students by year from 1995 to 2008 taking
                Adult Basic Education (ABE)/GED classes at the Aurora campus.
                    (12) The total number of registered students from 1995 to the present taking classes
                at Beaupre Elementary School, Family Focus, Hermes Elementary School, Rollins
                Elementary School, St. Mark’s Lutheran Church, and Westminster Presbyterian
                Church (as shown on page AS of the fall 2009 workforce development noncredit
                course schedule).
                    (13) The total number of out-of-district students in the fall of 2011 at the Aurora
                campus.
                    (14) A copy of the charter for WCC.
                    (15) The mailing addresses of WCC trustees.
¶8          WCC responded to plaintiff’s requests on February 21, 2013. It provided the same
       response to requests (1) through (13): “The college does not aggregate this information as there
       is no purpose for the college to do so. Therefore, there is no responsive document to your
       request.”
¶9          In an August 2, 2013, letter, plaintiff replied to WCC’s response. Plaintiff maintained that
       the requested information should be provided. In the event that WCC was unwilling to
       reconsider its position, plaintiff alternatively requested that WCC provide a complete copy of
       its databases housing the requested information. WCC responded on August 8 that it would not
       change its position or alternatively provide a complete copy of its databases. Plaintiff and
       WCC exchanged more letters in which plaintiff asserted that WCC needed to provide the
       requested information and WCC claimed that it was not required to do so.
¶ 10        On September 3, 2013, plaintiff requested that WCC furnish a description of how the
       requested information could be obtained. On September 11, WCC responded that it was not
       required by FOIA to answer questions. Rather, FOIA allowed only access to public records.
¶ 11        On October 11, 2013, plaintiff proposed a “final attempt at compromise” via letter, with
       which he included an Adobe-based script that could automate the redaction process, in an
       effort to minimize WCC’s alleged burden. The letter described the script’s functioning and
       use. WCC responded that it could not use the Adobe-based script but that, even if it could, the
       script would not diminish the burden of retrieving the requested information. It therefore
       declined to provide the information.

¶ 12                                     B. Motion to Dismiss
¶ 13       On May 2, 2014, WCC filed a motion to dismiss plaintiff’s complaint under section 2-619
       of the Code (735 ILCS 5/2-619 (West 2014)). WCC moved to dismiss for lack of jurisdiction
       (735 ILCS 5/2-619(a)(1) (West 2014)) or, alternatively, because the complaint was barred by
       an affirmative matter (735 ILCS 5/2-619(a)(9) (West 2014)). The affirmative matter was that
       FOIA did not require WCC to create new records to respond to plaintiff’s requests. WCC
       argued that plaintiff improperly requested it to provide general data and aggregate statistics
       and did not reasonably identify a public record. To wit, WCC argued that “the gravamen of

                                                   -3-
       plaintiff’s Complaint is that the College will not compile data and information for him,” but
       FOIA was not designed to compel such compilation of data. WCC further argued that
       compliance with plaintiff’s requests would be significantly burdensome, that it had properly
       invoked per se exemptions under FOIA, and that plaintiff’s complaint should be barred by
       laches.
¶ 14       On September 17, 2014, the court set an evidentiary hearing to address WCC’s burden in
       complying with plaintiff’s requests and to determine the availability of alternative methods of
       providing plaintiff the information he sought.

¶ 15                                       C. Evidentiary Hearing
¶ 16        The court held an evidentiary hearing over the course of three days—March 4, 6, and 12,
       2015—and we summarize the relevant testimony. Terrence Felton, WCC’s chief information
       officer (CIO), testified as to WCC’s databases as follows. WCC had two databases with
       information responsive to plaintiff’s FOIA requests: the Banner database (Banner), which
       housed GED files, and the Driver Safety database. Banner was a relational database made by
       Oracle, and WCC used it to handle “every major function” at WCC, including finance,
       financial aid, student records, and inventory. Banner tracked all sorts of student information,
       including a student’s name, address, and zip code, and what courses a student took and when
       he or she took them. It also stored the county in which a student lived, whether a student was a
       United States citizen, and whether a student lived within the school district. Information in
       Banner flowed two ways: an authorized user could look up information such as a student’s
       name or zip code and could also enter a student’s name or zip code into the system. WCC
       employed two IT employees who could extract information from WCC’s database by writing a
       program to do so. For example, it was possible to search Banner for the name and zip code of
       all students taking an ESL class in 2011. Felton continued, “[y]ou could write a program to do
       pretty much anything you want.” It “would take a while,” but it was possible to write a
       program to extract from Banner everything that plaintiff sought in his FOIA requests.
¶ 17        The Driver Safety database was also a relational database. WCC could search it and extract
       information from it just as it could with Banner. The Driver Safety database tracked students’
       names, zip codes, and classes taken.
¶ 18        Alexander Deligtisch, a director in information management services with AlixPartners,
       was accepted by the circuit court as a data analytics expert, and he testified as follows. He
       worked in litigation analytics, which included work with attorneys on behalf of their clients
       with databases, for purposes of commercial litigation. He had spent 19 years working with data
       analytics. He worked with databases, both relational and nonrelational, on a daily basis, and he
       often worked to extract responsive data without also extracting personally identifying
       information.
¶ 19        He identified both Banner and the Driver Safety database as relational databases, which
       were systems that stored data in a grid format. Relational databases were common and widely
       used by businesses. Relational databases were like Excel spreadsheets, with data organized in
       columns and rows, forming tables. Each database would usually contain many tables. Searches
       across multiple tables were not only possible but were the purpose of a relational database. For
       instance, the relational database allowed for a search of the zip codes of all students taking a
       particular class. In order to perform such a search for zip codes, one would have to write code
       to perform the search, but this did not constitute writing a program. Rather, the query would

                                                  -4-
       essentially say, “ ‘Go to this table, look at these columns, pull out this data and put it in a
       spreadsheet or a grid for me.’ ” Writing the necessary query would take less than one minute.
¶ 20       Deligtisch thus believed that it was possible to respond to plaintiff’s request for, for
       example, the zip codes of all students taking the DDS-4 in 2011. It would require the user to
       identify the tables or the field names that contained the data. Then, the user would enter a short
       language command, around 10 to 20 words, and the database would provide the information in
       a grid that looked like an Excel spreadsheet. Relational databases allowed the user to quickly
       extract the data and put it in an Excel format. He analogized running a search query on a
       relational database to going to a filing cabinet and pulling out certain responsive files.

¶ 21                                     D. Circuit Court Ruling
¶ 22       On July 22, 2015, the circuit court issued its findings and order on WCC’s section 2-619
       motion to dismiss. It addressed only plaintiff’s February 14, 2013, FOIA requests, because it
       determined that plaintiff’s complaint did not seek relief related to his January 6, 2011, FOIA
       requests.
¶ 23       The circuit court began its analysis by examining Chicago Tribune Co. v. Department of
       Financial & Professional Regulation, 2014 IL App (4th) 130427, which it found instructive.
       There, the plaintiff sought various information from the Department of Financial and
       Professional Regulation (Department), including the number of license holders who had ever
       been identified as sex offenders; the number of medical professionals who were identified as
       sex offenders; the numbers, respectively, of initial claims, complaints, and formal complaints
       received against these sex offenders; and the dates of these claims, complaints, and formal
       complaints, and how and when they were resolved. Id. ¶¶ 5-6. The parties filed cross-motions
       for summary judgment, with the Department arguing, in part, that it did not keep the types of
       records requested and that FOIA did not require it to create such records. Id. ¶¶ 1, 14. The
       circuit court denied the Department’s motion for summary judgment and granted summary
       judgment in favor of the plaintiff. Id. ¶ 16. The appellate court reversed, reasoning that the
       plaintiff had not requested “public records” as defined by FOIA. Id. ¶ 32. Rather, the plaintiff’s
       request was more akin to an interrogatory in a civil action than a FOIA request for records. Id.
       A proper FOIA request had to identify a public record, not general data, information, or
       statistics. Id. ¶ 33. Accordingly, the Department did not need to answer the plaintiff’s
       “ ‘general inquiry question’ ” concerning the number of initial claims, because doing so would
       require creating a new record. Id. ¶ 36.
¶ 24       The circuit court here then turned to plaintiff’s FOIA requests. It reasoned that plaintiff,
       like the plaintiff in Chicago Tribune, was requesting that WCC provide tallies of data instead
       of existing public records. Specifically, the circuit court identified five of plaintiff’s requests:
       (4) the total number of registered students at the Aurora campus without social security
       numbers in the fall of 2011; (9) the total number of registered students by year at the Aurora
       campus from 1995 to 2008; (10) the total number of registered students taking ESL classes at
       the Aurora campus from 1995 to 2008; (11) the total number of registered students taking
       ABE/GED classes at the Aurora campus from 1995 to 2008; and (12) the total number of
       registered students from 1995 to the present taking classes at other locations, including Beupre
       Elementary School and Hermes Elementary School. Seeking such numerical tallies did not
       constitute requests for public records under FOIA. “Simply put, if [WCC] already aggregated
       such data and statistics, then any resulting documents aggregating said information would be

                                                    -5-
       subject to FOIA.” But, in the absence of such data aggregation, FOIA did not compel WCC to
       compile data or answer plaintiff’s questions. Therefore, the circuit court dismissed the five
       aforementioned FOIA requests.
¶ 25       The circuit court next addressed plaintiff’s request that WCC conduct database queries
       responsive to his specific requests. It disagreed with plaintiff’s argument that each data
       point—for example, the zip codes of individual students—constituted a public record. While it
       recognized that records maintained in an electronic format are subject to the FOIA disclosure
       rules, plaintiff sought to expand the definition of public records to include every unique data
       point in a database. Plaintiff relied on Kalven v. City of Chicago, 2014 IL App (1st) 121846, to
       support that each piece of data in WCC’s databases was a public record, but the circuit court
       disagreed that Kalven supported plaintiff’s assertion. The salient distinction, the court stated,
       was that the documents sought in Kalven had already been prepared and maintained, whereas
       WCC did not prepare and maintain documents with the aggregate data that plaintiff sought.
¶ 26       Nor was the circuit court persuaded by plaintiff’s citation to Southern Illinoisan v. Illinois
       Department of Public Health, 218 Ill. 2d 390 (2006). The circuit court explained that the court
       in Southern Illinoisan did not order the defendants to query their database in response to the
       plaintiff’s FOIA request. Rather, it ordered the defendants to produce portions of their cancer
       registry that listed the information sought. Id. at 398. While the opinion did not explicitly
       establish that the documents requested were previously available, the case’s prior history
       established that they were.
¶ 27       Accordingly, the circuit court held that FOIA did not require that WCC conduct database
       queries to create a new report for plaintiff.
¶ 28       The circuit court’s final consideration was whether plaintiff’s FOIA requests created an
       undue burden on WCC. The undue burden related to copying and redacting physical records,
       such as registration forms and new student information forms. The circuit court ultimately
       found that the production of thousands of heavily redacted student forms constituted a burden
       that outweighed the public’s interest in obtaining the requested information.
¶ 29       For all these reasons, the circuit court granted WCC’s section 2-619(a)(9) motion to
       dismiss plaintiff’s complaint, based on affirmative matters defeating the claims.1
¶ 30       Plaintiff timely appealed.

¶ 31                                         II. ANALYSIS
¶ 32       A motion to dismiss pursuant to section 2-619(a)(9) of the Code admits the legal
       sufficiency of the complaint but asserts an affirmative matter that avoids the legal effect of or
       defeats the claim. Donovan v. Community Unit School District 303, 2015 IL App (2d) 140704,
       ¶ 15. Our review is generally de novo. Law Offices of Nye & Associates, Ltd. v. Boado, 2012 IL
       App (2d) 110804, ¶ 12. However, when the trial court grants the motion after an evidentiary
       hearing, “we review whether the trial court’s findings of fact are against the manifest weight of
       the evidence while reviewing the questions of law de novo.” Id.




          1
            The court did not conclude that the complaint should be dismissed under section 2-619(a)(1) for
       lack of jurisdiction.

                                                    -6-
¶ 33                                          A. Plaintiff’s Argument
¶ 34        Plaintiff argues that the circuit court erred in dismissing his complaint. Plaintiff frames the
       issue as whether searching for and producing information from a database creates a new
       document. He argues that the circuit court erred when it held that the data residing in a public
       database or the database itself was not a public record under FOIA. He does not challenge the
       circuit court’s ruling with respect to WCC’s undue burden to produce physical records. We
       detail the components of plaintiff’s argument in turn.
¶ 35        First, plaintiff argues that Illinois courts have held that FOIA applies to digital records. For
       example, in Hamer v. Lentz, 132 Ill. 2d 49, 56-57 (1989), our supreme court held that
       information stored on computer tape had to be made available to the plaintiff for inspection and
       copying. In ordering the defendant to disclose the requested information, the court suggested
       that, if necessary, the defendant would have to prepare a computer program to generate a hard
       copy of the information stored electronically. Id. at 56. In Southern Illinoisan, the plaintiff
       sought information stored in the defendants’ cancer registry database, including zip codes,
       cancer types, and dates of diagnosis. Southern Illinoisan, 218 Ill. 2d at 394. There, the court
       held that the defendants had to disclose the requested information because the information was
       not exempt. Id. at 427. In Kalven, 2014 IL App (1st) 121846, ¶ 29, the appellate court held that
       records maintained in a database were public records because they were prepared, used,
       possessed, and controlled by a public body. Here, plaintiff is seeking individual data fields in
       WCC’s databases, whereas the records of data sought in Kalven were already compiled (id.
       ¶¶ 4, 5). Plaintiff argues that this distinction does not alter the FOIA analysis because FOIA
       does not differentiate between compilations of data and individual data fields—both are public
       records that must be disclosed in response to a FOIA request. See Illinois Attorney General,
       Illinois Freedom of Information Act Frequently Asked Questions By the Public 5 (2010),
       http://www.illinoisattorneygeneral.gov/government/FAQ_FOIA_Public.pdf (public bodies
       have to perform searches of databases of information in response to FOIA requests).
¶ 36        Next, plaintiff argues that federal FOIA case law has consistently held that nonexempt data
       in a public body’s database is a public record. Illinois’s FOIA statute was modeled after the
       federal FOIA (Roulette v. Department of Central Management Services, 141 Ill. App. 3d 394,
       400 (1986)), and case law interpreting the federal statute may guide Illinois courts interpreting
       the state statute (Cooper v. Department of the Lottery, 266 Ill. App. 3d 1007, 1012 (1994)). In
       case law interpreting the federal FOIA, courts have found that individual pieces of data
       residing in a database are subject to disclosure. National Security Counselors v. Central
       Intelligence Agency, 898 F. Supp. 2d 233, 270 (D.D.C. 2012) (“In responding to a FOIA
       request for ‘aggregate data’ *** an agency need not create a new database or a [sic] reorganize
       its method ***, but if the agency already stores records in [its] electronic database, searching
       that database does not involved [sic] the creation of a new record.”). Additionally, “fields of
       data” in a database, which are what plaintiff is requesting here, are subject to FOIA. Long v.
       United States Department of Justice, 450 F. Supp. 2d 42, 48 (D.D.C. 2006). A public body may
       even be compelled to turn over an entire database to the extent that the information is not
       exempt from disclosure. National Security Counselors, 898 F. Supp. 2d at 272.
¶ 37        Plaintiff continues that, in addition to digital records being subject to disclosure and federal
       courts permitting disclosure of data from databases, we would thwart the purposes of FOIA if
       we hold that data in a database is not a public record. The circuit court made a distinction
       between individual fields of data in a database and the compilation of the same data in a single

                                                     -7-
       document or report—holding that the latter was a public record and the former was not.
       Plaintiff argues that this distinction was erroneous and, if upheld, would allow a public body to
       evade FOIA simply by storing data from a public record as individual fields of data in a
       database.
¶ 38       Plaintiff references Deligtisch’s testimony from the evidentiary hearing, where he
       explained that electronic databases were created to allow for the easy storage and retrieval of
       information. He explained that databases could store massive amounts of data in an orderly
       fashion and that relational databases—like those WCC employed—stored data in a grid
       format, similar to an Excel spreadsheet. The information in WCC’s databases, including zip
       codes and course numbers, was initially generated by students when they registered for classes.
       Registration was completed via an online form or a paper application. Regardless of the form
       used, the information was input into WCC’s databases as individual entries of data, with each
       entry constituting a unique data field.
¶ 39       Plaintiff argues that inputting the information from student registration forms—which are
       public records under FOIA—did not destroy the public nature of the information or preclude
       its disclosure under FOIA. To hold otherwise would create an exception that would allow
       public bodies to evade FOIA obligations. That is, by storing the data from public records in a
       database, a public body like WCC could effectively shield that public information from any
       and all FOIA disclosure requests.
¶ 40       Plaintiff’s final argument is that, alternatively, the information in WCC’s databases is
       subject to disclosure because each database is a single public record. That is, if we were to hold
       that WCC’s databases each constitute a single public record, FOIA would compel disclosure of
       the requested information. Federal courts have held that an entire database is subject to
       disclosure (National Security Counselors, 898 F. Supp. 2d at 272), and the Illinois Attorney
       General has stated that databases are public records under FOIA (In re Michaelson, 2002 Ill.
       Att’y Gen. Op. No. 02-009, at 1). Here, redaction of exempt information in each database
       would render the entire database responsive to plaintiff’s requests. Just as a FOIA request for a
       hard copy of a document would require “masking” exempt information that is comingled with
       responsive, nonexempt information, WCC could comply with plaintiff’s requests via a simple
       query command to prevent disclosure of comingled, exempt information.
¶ 41       Accordingly, plaintiff argues, the data fields in WCC’s databases are public records, and
       producing the requested information is not creating a new record under FOIA.

¶ 42                                          B. WCC’s Response
¶ 43       WCC responds with three primary arguments that the complaint was properly dismissed:
       (1) plaintiff did not request public records under FOIA, (2) the Illinois case law that plaintiff
       relies on is inapposite, and (3) it is unnecessary to look to federal case law for guidance in this
       case. We detail each argument as follows.
¶ 44       First, WCC argues that plaintiff’s FOIA requests improperly sought documents that did not
       exist, and, under Chicago Tribune, 2014 IL App (4th) 130427, it was under no obligation to
       create new documents in response to the FOIA requests. In Chicago Tribune, the plaintiff
       sought various information that the defendant claimed it did not maintain in an accessible
       format. The appellate court agreed with the defendant, holding that the plaintiff did not seek
       public records as defined by FOIA. Id. ¶ 32. Rather, the plaintiff had requested that the
       defendant prepare a tally of claims made against certain license holders, which would have

                                                    -8-
       required the defendant to create a new record. Id. ¶¶ 32, 36. Accordingly, the court held that the
       defendant did not have to respond to the plaintiff’s FOIA request, because FOIA did not
       compel it to generate new records. Id. ¶ 37. WCC argues that plaintiff’s requests here mirror
       the improper request made in Chicago Tribune, because plaintiff requested “total numbers” or
       tallies of information and compilations of data such as zip codes. Under Chicago Tribune,
       these requests would constitute the generation of new records, and FOIA does not compel
       WCC to create new records.
¶ 45        Second, WCC argues that plaintiff’s Illinois case law does not address the issues that this
       case presents. WCC argues that Kalven, 2014 IL App (1st) 121846, ¶¶ 28-29, and Southern
       Illinoisan v. Department of Public Health, 319 Ill. App. 3d 979, 983 (2001), are
       distinguishable in that the data requested in both cases was readily available. Likewise, the
       records sought in Hamer, 132 Ill. 2d at 55-56, were maintained in the course of the defendant’s
       business and thus were subject to disclosure. In contrast, plaintiff is requesting information that
       has not been compiled and stored in WCC’s databases.
¶ 46        WCC further argues that the Attorney General’s opinion in In re Michaelson is not on
       point. There, the Attorney General addressed whether the State Board of Elections voter
       registration database was exempt from disclosure under FOIA. He opined that it was not
       exempt from disclosure. However, WCC points out that the opinion did not include a
       discussion of the statutory exemptions for electronic data or personal and private information,
       which WCC raised in the circuit court and which applied to plaintiff’s FOIA requests.
¶ 47        WCC argues that a more apt comparison to plaintiff’s requests is found in Chicago Tribune
       Co. v. Board of Education of the City of Chicago, 332 Ill. App. 3d 60 (2002). There, the court
       held that the records requested were exempt from disclosure under section 7(1)(b)(i) of FOIA
       (5 ILCS 140/7(1)(b)(i) (West 2002)). 2 Because the data requested fell within a per se
       exemption, the defendant properly refused to disclose the information. Board of Education,
332 Ill. App. 3d at 69. WCC argues that, likewise, it invoked applicable per se exemptions
       pursuant to sections 7(1)(o) (information associated with automated data processing operations
       that, if disclosed, would jeopardize the security of the system or its data) and 7(1)(u)
       (information that might lead to disclosure of secret or confidential information) of FOIA, as
       well as private and personal exemptions protecting student registration forms under,
       respectively, sections 7(1)(b) and 7(1)(c).
¶ 48        Third, WCC argues that consulting federal FOIA law is unnecessary to resolve this appeal.
       WCC argues that federal authority is merely persuasive even when Illinois statutes are
       modeled after their federal counterparts and that it should be consulted only when Illinois lacks
       authority on point. See Fitzgerald v. Chicago Title & Trust Co., 72 Ill. 2d 179, 184 (1978);
       People v. Crawford Distributing Co., 53 Ill. 2d 332, 338-39 (1972) (looking to federal antitrust
       law for persuasive guidance on question arising under the Illinois Antitrust Act, because of a
       dearth of applicable Illinois precedent). WCC disagrees that Roulette and Cooper, which
       plaintiff argues support using federal law as a guide to interpreting FOIA, control here. Rather,
       WCC argues that Fitzgerald and Crawford control because Roulette and Cooper addressed
       FOIA issues different from those presented in this appeal.

           2
            Section 7 of FOIA has been amended since Chicago Tribune was published. The exemption for
       personal information that would constitute a “clearly unwarranted invasion of personal privacy” is now
       found in section 7(c) (5 ILCS 140/7(c) (West 2014)).

                                                     -9-
¶ 49       WCC argues that, even if we were to consider plaintiff’s federal authority, that authority
       actually supports WCC’s position. For instance, the court in National Security Counselors
       noted a tension between, on the one hand, searching a database and, on the other hand, creating
       a new record or conducting research. National Security Counselors, 898 F. Supp. 2d at 270-71.
       This distinction between searching and either creating records or performing research
       remained “somewhat muddled.” Id. at 270. The court explained that producing a listing or
       index of records was different from producing particular points of data, which were the
       equivalent of the records themselves. Id. at 271. “This is because a particular listing or index of
       the contents of [the] database would not necessarily have existed prior to a given FOIA
       request.” Id. WCC argues that this holding conforms with its position that a public body does
       not have to compile information in response to a FOIA request.
¶ 50       WCC next addresses plaintiff’s reliance on Long. While plaintiff claims that Long holds
       that individual fields of information in databases are subject to disclosure under FOIA, WCC
       argues that the issue in Long was whether exemptions applied to records that the defendant
       already maintained, not whether the defendant was required to create records that it did not
       already maintain. See Long, 450 F. Supp. 2d at 53-80 (analyzing multiple claimed
       exemptions). By contrast, WCC argues, exemptions apply here and plaintiff is improperly
       requesting that it create new records.
¶ 51       WCC concludes that, “[q]uite simply, there are no reports setting forth the information as
       requested by plaintiff in either paper or electronic format.” And under FOIA, it is under no
       obligation to respond to plaintiff’s requests by creating a new record that it did not previously
       prepare or maintain.

¶ 52                                         C. Our Resolution
¶ 53        The purpose of FOIA is to “open governmental records to the light of public scrutiny.”
       (Internal quotation marks omitted.) Stern v. Wheaton-Warrenville Community Unit School
       District 200, 233 Ill. 2d 396, 405 (2009). The legislature adopted FOIA to provide the public
       with access to public records, in order to promote transparency and accountability in
       government. 5 ILCS 140/1 (West 2014) (delineating public policy and legislative intent behind
       FOIA). Under FOIA, public records are assumed to be open and accessible, and we liberally
       construe the statute in order to provide the public with easy access to government information.
       Better Government Ass’n v. Zaruba, 2014 IL App (2d) 140071, ¶ 19. Statutory exemptions to
       disclosure are to be interpreted narrowly so as not to defeat FOIA’s purpose. Southern
       Illinoisan, 218 Ill. 2d at 416.
¶ 54        Whether a statutory exemption applies is not at issue on appeal. WCC invoked exemptions
       pursuant to sections 7(1)(o) and 7(1)(u) (5 ILCS 140/7(1)(o), 7(1)(u) (West 2014)), related to
       disclosure of its entire databases. However, the dismissal of the complaint was based on
       plaintiff’s February 14, 2013, FOIA requests, which did not seek WCC’s entire databases.
       WCC also invoked private and personal exemptions pursuant to sections 7(1)(b) and 7(1)(c),
       related to disclosure of student registration forms, but it admits that such forms could be
       redacted to display only nonexempt information. Importantly here, the requests at issue are not
       for the physical copies but for the zip codes, numbers of registered students, and raw input for
       the fields of the cities, counties, citizenship, and visa statuses of registered students. These



                                                   - 10 -
       specific requests do not implicate the definition of “private information” under section 2(c-5).3
       Rather, plaintiff specifically seeks nonexempt information stored in WCC’s databases.
¶ 55       Also not at issue is whether plaintiff’s requests constituted an undue burden on WCC. The
       issue of an undue burden, as addressed in the circuit court’s order, pertained to plaintiff’s
       requests for physical records, and plaintiff’s appeal relates only to his requests for electronic
       records from WCC’s databases. Furthermore, it is not disputed that WCC is a “public body”
       under FOIA (5 ILCS 140/2(a) (West 2014)).
¶ 56       Finally, there is no jurisdictional issue. WCC argued in its motion to dismiss that plaintiff
       did not present a case or controversy necessary to establish jurisdiction, because plaintiff was
       not denied access to any public records. This argument put the cart before the horse: at issue is
       whether the information sought constitutes public records.
¶ 57       Whether the dismissal of plaintiff’s complaint was proper depends on the following two
       issues: (1) whether the data on WCC’s databases constitutes public records and (2) whether
       plaintiff’s FOIA requests required WCC to create new records. We first address whether
       WCC’s databases, and the data therein, are public records. FOIA defines “public records” as:
                “[A]ll records, reports, forms, writings, letters, memoranda, books, papers, maps,
                photographs, microfilms, tapes, recordings, electronic data processing records,
                electronic communications, recorded information and all other documentary materials
                pertaining to the transaction of public business, regardless of physical form or
                characteristics, having been prepared by or for, or having been or being used by,
                received by, in the possession of, or under the control of any public body.” 5 ILCS
                140/2(c) (West 2014).
       For information or documentation to qualify as a “public record” under the plain language of
       section 2(c), it must (1) pertain to the transaction of public business and (2) have been one of
       the following: (a) prepared by a public body, (b) prepared for a public body, (c) used by a
       public body, (d) received by a public body, (e) possessed by a public body, or (f) controlled by
       a public body. See City of Champaign v. Madigan, 2013 IL App (4th) 120662, ¶ 30
       (considering whether electronic communications sent by city council members via personal
       devices during a city council meeting were public records under FOIA). The definition of
       “public records” is “expansively defined” (Stern, 233 Ill. 2d at 405), and FOIA is accorded a
       liberal construction (id. at 411). In this expansive definition of “public records,” the legislature
       recognizes that information or documentation may be stored in myriad media, some physical
       and some not. Illinois case law has long held that electronic records may be public records
       subject to FOIA. See Hamer, 132 Ill. 2d at 55-57 (affirming disclosure of records stored on
       computer tape).
¶ 58       The circuit court was not persuaded that data points in a database were public records. For
       example, in the circuit court’s view, a copy of a registration form stored electronically as a
       PDF file would be a public record, but the entry into a WCC database of a zip code, which may


          3
            FOIA defines “private information” as “unique identifiers, including a person’s social security
       number, driver’s license number, employee identification number, biometric identifiers, personal
       financial information, passwords or other access codes, medical records, home or personal telephone
       numbers, and personal email addresses.” 5 ILCS 140/2(c-5) (West 2014). It also may include, with
       exceptions, “home address and personal license plates.” Id.

                                                    - 11 -
       have been included in that registration form, would not. It saw plaintiff’s position as greatly
       expanding the definition of “public record” by applying it to individual data points.
¶ 59        As we explain, we disagree with the circuit court’s view. It is important to recognize that a
       database, by its nature, functions differently than a traditional physical record. To this end, the
       circuit court was correct that Kalven and Southern Illinoisan did not provide conclusive
       guidance as to data stored on databases. In Southern Illinoisan, 218 Ill. 2d at 393-94, the
       plaintiff sought documents relating to the incidence of cancer, which were located on the
       defendants’ cancer registry. In Kalven, 2014 IL App (1st) 121846, ¶ 1, the plaintiff again
       sought documents, this time related to police misconduct. The circuit court here did not
       disagree that electronically stored documents were subject to FOIA. Kalven and Southern
       Illinoisan clearly required the disclosure of electronic records under FOIA. Rather, it disagreed
       that points of data stored in a database constituted public records, because FOIA does not
       compel disclosure of general data, information, or statistics. Chicago Tribune Co., 2014 IL
       App (4th) 130427, ¶ 33. The question, therefore, is whether data fields or points of data—as
       opposed to complete reports or listings—stored electronically are subject to FOIA.
¶ 60        Illinois case law does not provide direct guidance regarding disclosure of data stored in a
       database. Therefore, we agree with plaintiff that we may turn to federal case law for guidance.
       State Journal-Register v. University of Illinois Springfield, 2013 IL App (4th) 120881, ¶ 21
       (when a novel Illinois FOIA issue arises, courts often look to cases interpreting the federal
       FOIA statute); see Crawford Distributing Co., 53 Ill. 2d at 338-39 (explaining that federal law
       can provide nonbinding guidance when Illinois has a dearth of law on point). Not only is there
       a dearth of Illinois case law on point, but also our legislature patterned FOIA after the federal
       FOIA, and it is established that in interpreting our FOIA we may look to federal case law
       construing the federal statute. Cooper, 266 Ill. App. 3d at 1012; Roulette, 141 Ill. App. 3d at
       400; cf. Ballard RN Center, Inc. v. Kohll’s Pharmacy & Homecare, Inc., 2015 IL 118644, ¶ 40
       (finding it well settled that we may consider federal case law for guidance on class action
       issues because the Illinois class action statute was patterned after Rule 23 of the Federal Rules
       of Civil Procedure). It is therefore appropriate that we consider federal authority to aid our
       analysis, but we are not bound by that authority.
¶ 61        Turning to federal case law, federal courts have found that databases—which house
       aggregations of data and do not merely store documents—are subject to FOIA disclosure. See
       Multi Ag Media LLC v. Department of Agriculture, 515 F.3d 1224, 1226, 1233 (D.D.C. 2008)
       (USDA crop data database was not exempt from FOIA disclosure); Long, 450 F. Supp. 2d at
       86-87 (ordering release of nonexempt data fields from the defendant’s database).
¶ 62        Particularly helpful here is the district court’s discussion of federal FOIA (FFOIA)
       requests for “aggregate data” in National Security Counselors. The dispute involved specific
       denials of requests for records as well as challenges to the CIA’s overarching policies and
       practices. National Security Counselors, 898 F. Supp. 2d at 242. One policy that the plaintiff
       complained of was the CIA’s refusal to process FFOIA requests for “aggregate data,” such as
       database listings. Id. at 243. The CIA denied such requests either because an adequate search
       would require unreasonable effort or because FFOIA did not require that it create new records,
       conduct research, or analyze data. Id. at 269. The district court noted that the CIA was correct
       that FFOIA imposed no duty to create new records. Id. Rather, in dispute was whether the
       plaintiff’s FFOIA requests for aggregate data actually required it to create new records or
       conduct research. Id.

                                                   - 12 -
¶ 63        The court held that an agency need not create a new database or reorganize its method of
       archiving data to respond to a FFOIA request. Id. at 270. However, if the agency already stores
       information in a database, searching the database does not create a new record. Id. Likewise,
       sorting a database to make information intelligible does not create a new record because
       “ ‘[c]omputer records found in a database rather than a file cabinet may require the application
       of codes or some form of programming to retrieve the information.’ ” Id. (quoting H.R. Rep.
       No. 104-795, at 22 (1996)). Sorting a database by a particular data field, such as date, category,
       or title, is just another form of searching that is within the scope of an agency’s duty to respond
       to FFOIA requests. Id. In reaching these conclusions, the district court considered the 1996
       amendments to FFOIA, which provided context for agencies in responding to FFOIA requests
       in an increasingly computerized age. Id. at 269. Instructive amendments were the expansion of
       the definition of “record” to include information “in any format including an electronic
       format” and the expansion of the definition of “search” to include review “by automated
       means.” Id. at 270.
¶ 64        Nevertheless, the district court noted that the distinction between, on the one hand,
       searching the database and, on the other hand, creating new records or performing research
       was “somewhat muddled.” Id. A tension existed between the “well-settled prohibition” on
       requiring public bodies to create new records and the effort to make the contents of electronic
       databases accessible to FFOIA requests. Id. “When points of data are stored in a database, that
       data can often be manipulated in myriad ways, only some of which are likely to qualify as mere
       ‘searching’ within the meaning of [FFOIA].” Id. The problem was drawing the line between
       searching a database and creating new records or conducting research. Id. at 270-71.
¶ 65        The district court continued by providing an example of each. On the one hand, “producing
       particular points of data” was proper, as these were “the records themselves.” Id. at 271. On the
       other hand, producing a listing or index of database search results was the creation of a new
       record. Id. This was because the listing or index did not exist before the FFOIA request. Id.
       However, the agency would have to release the nonexempt records themselves, if requested.
       Id. Accordingly, the district court drew the following distinction: A FFOIA request for a listing
       or index of a database’s contents that seeks information about those contents, as opposed to the
       contents themselves, requests a new record. Id.
¶ 66        The district court ultimately held that the plaintiff had not stated a claim against the CIA
       concerning its aggregate data policy. Id. at 272. This was because the plaintiff’s single request
       for the underlying records (the plaintiff also made requests for database listings, which, as
       discussed, were improper) was insufficient to allege the existence of a CIA policy or practice
       to refuse to produce the contents of electronic databases. Id. The district court concluded its
       discussion of aggregate data by pointing out that, although the CIA could refuse to produce
       database listings, FFOIA actually required it to produce, on request, the contents of entire
       databases to the extent that those contents were not exempt from disclosure. Id. Therefore, it
       suggested, it might be in the CIA’s interest to produce database listings upon request, because
       that would be less burdensome than prompting FFOIA requesters to instead seek the reams of
       data underlying those listings. Id.
¶ 67        We find the district court’s logic persuasive, and for the following reasons we hold that the
       data in WCC’s databases are “public records” under FOIA, so long as the data pertain “to the
       transaction of public business” and were “prepared by or for, or having been or being used by,
       received by, in the possession of, or under the control of any public body.” See 5 ILCS

                                                   - 13 -
       140/2(c) (West 2014) (providing the definition of “public records”). Similar to the 1996
       FFOIA amendments, our statute explicitly provides that “public records” include “reports,
       forms, writings, *** electronic data processing records, electronic communications, recorded
       information and all other documentary materials pertaining to the transaction of public
       business, regardless of physical form or characteristics.” (Emphasis added.) Id. “Public
       records” are clearly not limited to physical documents—audio recordings, for example, can be
       public records. See DesPain v. City of Collinsville, 382 Ill. App. 3d 572, 579 (2008) (holding
       that the plaintiff was entitled to inspect the original audiotapes of recordings of city council
       meetings). Furthermore, “copying” under FOIA means the “reproduction of any public record
       by means of any photographic, electronic, mechanical or other process *** developed and
       available to the public body.” (Emphasis added.) 5 ILCS 140/2(d) (West 2014).
¶ 68       It is clear, therefore, that FOIA comprehends that records will be stored and reproduced
       electronically. It is also clear that Illinois courts permit disclosure of electronic records under
       FOIA. See, e.g., City of Champaign, 2013 IL App (4th) 120662, ¶ 43 (city council members’
       communications on personal electronic devices during city council meetings were subject to
       FOIA disclosure). Plaintiff’s argument—that distinguishing between individual data points
       and compilations of data in a discrete document would thwart the purposes of FOIA—is well
       taken. Databases are crucial to a world with ever-increasing generation of, and use for, data.
       Yet, by making a distinction between compiled electronic records and the raw data in a
       database, the circuit court effectively authorized shielding public information from disclosure
       by merely inputting the data into a database, instead of continuing to store individual
       registration forms, electronically or otherwise. WCC should not be able to input information
       from public records into a database and, in turn, shed its duty to disclose that same information
       under FOIA.
¶ 69       Contrary to WCC’s argument, the Attorney General’s opinion in In re Michaelson supports
       our holding. The Attorney General opined that a database was subject to FOIA disclosure. In re
       Michaelson, 2002 Ill. Att’y Gen. Op. No. 02-009, at 1. In fact, it was undisputed that the State
       Board of Elections voter registration database was a public record under section 2(c) of FOIA
       (5 ILCS 140/2(c) (West 2002)). In re Michaelson, 2002 Ill. Att’y Gen. Op. No. 02-009, at 2.
       The only dispute was whether any exemptions from disclosure applied, and the Attorney
       General opined that the database was not exempt from disclosure. Id. at 4.
¶ 70       Here, the distinction between compiled records, such as student registration forms, and the
       data from those records entered in a database is a distinction of form, not substance. We are to
       accord FOIA a liberal interpretation, aligned with our public policy favoring transparent and
       accountable government. See Zaruba, 2014 IL App (2d) 140071, ¶ 19. WCC input data from
       student registration forms into its Banner and Driver Safety databases. Felton confirmed that
       information responsive to plaintiff’s requests resided in the databases, and Deligtisch testified
       that the databases were designed to be searched for the responsive data plaintiff sought. The
       databases were akin to giant Excel spreadsheets, storing and organizing information as WCC
       saw fit. In fact, WCC used Banner for “every major function,” including finance, financial aid,
       student records, and inventory. See 5 ILCS 140/2(c) (West 2014). To hold that this data stored
       on WCC’s databases does not constitute public records would ascribe too rigid a definition to
       “public records” and would contravene the purpose of FOIA to promote governmental
       transparency and accountability. Accordingly, data in WCC’s databases constitutes public
       records under FOIA because such data is clearly “recorded information *** pertaining to the


                                                   - 14 -
       transaction of public business *** prepared by *** being used by *** or under the control of
       [a] public body.” 5 ILCS 140/2(c) (West 2014).
¶ 71       Moreover, the distinction between a database and its individual data points for purposes of
       what constitutes a public record is a red herring. A database is an aggregation of data, not a
       discrete document. Data may continuously be input into the database, deleted from it,
       reorganized, reproduced, and manipulated. The common characteristics of public records are
       that they are information or documentation pertaining to a public body’s operation that the
       public body prepared, used, or had under its control. See 5 ILCS 140/2(c) (West 2014); cf.
       Reppert v. Southern Illinois University, 375 Ill. App. 3d 502, 506-07 (2007) (employment
       contracts that met the definition of “public records” under FOIA were not shielded from
       disclosure merely by being physically stored in an exempt personnel file). Here, the data is
       information generated and stored by WCC and pertaining to WCC’s business as a public body.
       Therefore, the data is a public record. A request for the entire databases is no more than a
       request for all of the data. That is, each database is subject to FOIA only insofar as the data is
       information pertaining to public business that WCC prepared, used, or controlled. Deligtisch’s
       analogy to file cabinets is helpful: the database is akin to a file cabinet, and the data that
       populates the database is like the files. FOIA permits a proper request for a single file, some of
       the files, or all of the files.
¶ 72       Having decided that data in WCC’s databases constitutes public records, we turn to
       whether plaintiff’s requests required WCC to generate new records. Generally, a request to
       search and produce data stored in a database is not a request to generate a new record. See
       Hamer, 132 Ill. 2d at 56 (FOIA required a public body to create a computer program, if
       necessary, to generate a hard copy of information stored on computer tape); National Security
       Counselors, 898 F. Supp. 2d at 270 (searching a database does not create a new record, and
       sorting a database by a particular field is one way of searching). In order to reproduce the
       records in the database, it is necessary to search the database for responsive data.
¶ 73       An electronic search that the public body can perform meets the definition of “copying”
       under FOIA. 5 ILCS 140/2(d) (West 2014) (“ ‘Copying’ means the reproduction of any public
       record by means of any photographic, electronic, mechanical or other process *** now known
       or hereafter developed and available to the public body.”). In fact, our Attorney General
       advises that public bodies must perform searches of their databases for information responsive
       to FOIA requests. Illinois Attorney General, Illinois Freedom of Information Act Frequently
       Asked Questions By the Public 5 (2010), http://www.illinois attorneygeneral.gov/
       government/FAQ_FOIA_Public.pdf (public bodies have to perform searches of databases of
       information in response to FOIA requests). A computerized search is necessary because a
       database is an electronic aggregation of data, and the data is the stored records. See National
       Security Counselors, 898 F. Supp. 2d at 270 (Congress understood that computer records in a
       database might require application of code to retrieve the information).
¶ 74       However, our analysis does not end here. While a search for data on WCC’s databases is
       permissible under FOIA because the data constitutes public records, we acknowledge the
       tension cited in National Security Counselors between, on the one hand, performing a search
       and, on the other hand, creating a new record or performing research. Therefore, we must
       determine whether plaintiff’s requests improperly sought creation of a new record.
¶ 75       WCC relies on Chicago Tribune, 2014 IL App (4th) 130427, to argue that plaintiff did not
       request mere searches but instead requested that it generate new records. There, the appellate

                                                   - 15 -
       court reasoned that, although FOIA provided a right of access to public records, the plaintiff
       was not seeking disclosure of public records as defined by FOIA. Id. ¶ 31. The plaintiff was
       essentially requesting that the defendant compile the number of initial claims and complaints
       received against licensed physicians. Id. ¶ 36. Importantly, the defendant did not maintain a
       record of the requested number of claims. Id. FOIA did not require that the defendant answer
       the plaintiff’s “ ‘general inquiry question,’ ” which was more akin to an interrogatory in a civil
       action than a request for records under FOIA. Id. ¶¶ 32, 36. If a document in response to the
       plaintiff’s request already existed, it would have been subject to FOIA, but FOIA was not
       designed to compel the compilation of data not ordinarily kept by the public body. Id. ¶ 34
       (quoting Kenyon v. Garrels, 184 Ill. App. 3d 28, 32 (1989)). In order to answer the general
       inquiry, the defendant would have needed to create a new record, and therefore it did not have
       to answer the plaintiff’s request. Id. ¶ 37.
¶ 76        The holding in Chicago Tribune is consistent with the rationale of National Security
       Counselors, which we have followed thus far. There, the district court held that producing a
       listing of a database search—such as a listing of the first 100 FOIA requests in a given
       year—was the creation of a new record. National Security Counselors, 898 F. Supp. 2d at 271.
       A requested listing, unlike requested particular points of data from a database, did not exist
       prior to a FOIA request. Id. A request for a listing sought information about public records; it
       did not seek the records themselves. Id.
¶ 77        A listing of search results is analogous to a tally of the number of complaints in Chicago
       Tribune. Both are information about or derived from public records. Neither existed prior to a
       FOIA request. Both require the public body to answer the requester’s general inquiry as
       opposed to disclosing public records.
¶ 78        Turning to plaintiff’s February 14, 2013, FOIA requests, the circuit court identified five
       requests that improperly sought the creation of new records. They were plaintiff’s requests (4),
       (9), (10), (11), and (12), which respectively requested the total number of registered students
       without social security numbers in the fall of 2011; the total number of registered students by
       year from 1995 to 2008; the total number of registered students by year taking ESL classes
       from 1995 to 2008; the total number of registered students by year taking ABE/GED classes
       from 1995 to 2008; and the total number of registered students from 1995 to the present taking
       classes at specified off-campus locations.
¶ 79        We agree with the circuit court that these requests, as well as request (13), for the total
       number of all out-of-district students in the fall of 2011, improperly required WCC to create
       new records. Importantly, WCC did not maintain the requested totals in its databases.
       Nevertheless, plaintiff asked WCC to compile tallies of students, just as the plaintiff requested
       tallies in Chicago Tribune, 2014 IL App (4th) 130427, ¶¶ 32, 36. Plaintiff’s requests went
       beyond a search for records—that is, the data in the databases—and instead improperly sought
       information about those records. National Security Counselors, 898 F. Supp. 2d at 271. At oral
       argument, plaintiff conceded that these requests were improper. Nevertheless, we note that
       FOIA does not necessarily preclude the disclosure of the underlying information sought in
       these six requests. Rather, it was the form of the requests—seeking totals instead of the
       underlying records—that was improper. As plaintiff argued at oral argument, requests for
       totals as opposed to the underlying records might be easier for WCC to respond to. FOIA does
       not require that WCC respond to these six requests, but it also does not preclude its response.


                                                   - 16 -
¶ 80       Plaintiff’s remaining requests—for zip codes of students in particular classes in particular
       years, “raw input” for specifically identified fields on the student registration forms from
       particular years, a copy of the WCC charter, and the mailing addresses of WCC trustees—do
       not involve the creation of new records. Rather, these requests require only a search of WCC’s
       Banner and Driver Safety databases for information that was already compiled. The zip codes
       and “raw input” requests will require computerized searches of the databases that might
       involve the creation of code, but our supreme court has held that an agency may be required to
       create a computer program to retrieve electronic information. Hamer, 132 Ill. 2d at 56.
       Furthermore, the application of such code or programming to retrieve stored information, or to
       sort a database by particular data fields (e.g., by zip code or “raw input” for a specific
       registration-form field), does not create a new record. See National Security Counselors, 898
F. Supp. 2d at 270.
¶ 81       Both Felton and Deligtisch testified that conducting the necessary searches was possible.
       In particular, Felton testified that Banner tracked student zip codes, as well as what courses
       students took and when they took them. Deligtisch testified that searching across these
       different data fields was not only possible but was the purpose of relational databases, such as
       Banner and the Driver Safety database. For example, plaintiff’s request (2) was for the zip
       codes of all persons taking GED classes at the Aurora campus in the fall of 2011. Per the
       testimony of Felton and Deligtisch, a request for the zip codes within the set parameters was a
       request for information already present in Banner. Therefore, the request did not involve
       creating a new record. Importantly, plaintiff did not request new information or information
       about the zip codes, nor did he request an answer to a general inquiry question. Rather, he
       sought a specific type of compiled data—zip codes—for certain persons at WCC. The same
       logic applies to the other requests for zip codes and the requests for “raw input.”

¶ 82                                        III. CONCLUSION
¶ 83       The circuit court erred in dismissing plaintiff’s complaint as it related to his requests (1)
       through (3) and (5) through (8), because data on WCC’s Banner and Driver Safety databases
       constitute public records under FOIA, and the requests require searches for information
       already stored and would not require creating new records. However, the circuit court properly
       dismissed plaintiff’s requests (4) and (9) through (13), which sought total numbers of students,
       because these requests would require that WCC create new records. We therefore affirm in part
       and reverse in part the section 2-619 dismissal and remand for further proceedings consistent
       with this opinion.

¶ 84      Affirmed in part and reversed in part; cause remanded.




                                                  - 17 -